Appeal by defendant from a judgment of the Supreme Court, Richmond County, dated February 4, 1974, which granted plaintiff a divorce. Judgment affirmed, without costs. Although we are affirming the judgment, we reject the finding of fact designated as subdivision (f) of paragraph “ Fifth ” of the findings. That finding of fact was a specification of cruelty, which was added on the motion of the trial court, based on defendant's assertion of a counterclaim for adultery. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Brennan, JJ., concur.